Citation Nr: 1822549	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO. 09-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbosacral strain, by history with congenital scoliosis.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pseudotumor cerebri with right eye visual loss, to include as secondary to lumbosacral strain, by history with congenital scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The current Agency of Original Jurisdiction (AOJ) is the RO in Houston, Texas. 

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In July 2014, the Board remanded the appeal for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1. In a January 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for lumbosacral strain, by history with congenital scoliosis, and notified the Veteran of its decision. The Veteran did not file a notice of disagreement (NOD) to appeal the January 1978 decision, and it became final. 

2. In an August 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pseudotumor cerebri with right eye visual loss, and notified the Veteran of its decision. The Veteran did not file a NOD to appeal the August 1989 rating decision, and it became final.



CONCLUSIONS OF LAW

1. The January 1978 rating decision that denied service connection for lumbosacral strain is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The August 1989 rating decision that denied service connection for pseudotumor cerebri is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. As new and material evidence submitted since the January 1978 denial has not been received, the criteria for reopening the claim for service connection for lumbosacral strain, by history with congenital scoliosis, are not met. 38 U.S.C. 
§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. As new and material evidence submitted since the August 1989 denial has not been received, the criteria for reopening the claim for service connection for pseudotumor cerebri with right eye visual loss, to include as secondary to lumbosacral strain, by history with congenital scoliosis, are not met. 38 U.S.C. 
§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. VA's duty to notify was satisfied by letters sent to the Veteran in November 2006 and January 2007. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).
VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The Board remanded the case in July 2014 to obtain VA outpatient treatment records. The claims file contains the Veteran's service treatment and personnel records, along with VA, SSA, and private medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded in-persons VA examinations in November 1977 and May 1993. A VA medical opinion was obtained in November 2008 regarding the Veteran's back condition. The VA examiners provided clear explanations in support of opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Petition to Reopen Previously Denied Claims

A finally adjudicated claim may be reopened if the claimant submits new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raise a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Lumbosacral Strain 

In a January 1978 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a lumbosacral strain by history with congenital scoliosis, because the evidence showed the claimed condition was acute in nature and cured in service, and a congenital condition was not a disability ratable for VA purposes. The evidence included a November 1977 VA examination which found that the Veteran had minimal scoliosis with a history of reoccurring muscle strain. A contemporaneous x-ray study show no fracture, dislocation, or bony or soft tissue abnormality. The Veteran was notified of the decision by a January 1978 letter. She did not initiate an appeal or submit new and material evidence within one year of the rating decision and it became final. 

The RO sought a VA medical opinion in November 2008. By obtaining a VA medical opinion after the Veteran submitted her petition to reopen the claim, the RO conducted a de facto reopening. Falzone v. Brown, 8 Vet. App. 398, 404 (1995). Nonetheless, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384. 

Evidence since the final January 1978 rating decision consists of VA treatment records and a VA medical opinion. Medical records show the Veteran was diagnosed with degenerative disc disease and arthritis of the lumbar spine, but do not indicate a nexus to her service. Though the 1977 VA examiner found the Veteran had minimal scoliosis, recent medical records and X-ray images indicate the Veteran does not have scoliosis. Further, the November 2008 VA examiner noted the Veteran had no documented complaints of back pain between 1977 and 2002, and opined her current back condition is less likely than not related to her back pain during service. 

While the medical evidence associated with the claims file is new, it is not material in substantiating the Veteran's claim. None of the evidence supports the contention that the Veteran's current back condition is associated with her service. Although the 2008 VA medical opinion is new, it cannot serve to reopen the claim as it is unfavorable to the appellant. See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for lumbosacral strain, by history with congenital scoliosis. 

Pseudotumor Cerebri

In August 1989, the RO denied the Veteran's claim of entitlement to service connection for pseudotumor cerebri with right eye visual loss, which onset in 1984. The RO noted that service treatment records did not show relevant complaints or treatment. The RO stated there was no evidence indicating her condition manifested within one year after service. Although the Veteran was notified of the decision in an August 1989 letter, she did not initiate an appeal or submit new and material evidence within one year of the rating decision, and it became final. See 38 U.S.C. § 7104; 38 C.F.R. § 20.1103.

In August 2007, the RO denied the Veteran's petition to reopen the claim. The Board finds that reopening is not warranted. The Veteran submitted a letter in February 1993 stating the onset of her pseudotumor cerebri was in August 1984, more than five years after her discharge from service. The medical records in the claims file regarding the Veteran's pseudotumor cerebri do not support the Veteran's contention that her condition is related to military service. 

In May 1993, the Veteran received a VA neurological examination in connection with a VA pension claim. The examiner was not specifically asked to provide an opinion regarding the etiology of the Veteran's pseudotumor cerebri. However, during the examination, the Veteran did not report an in-service event that may have caused her medical condition, the examiner noted the Veteran was not diagnosed until the 1980s, and the examiner did not provide any indication within the report that the condition was connected to the Veteran's service. Further, a letter from the Veteran's private physician in May 1993 also fails to indicate that her pseudotumor cerebri is connected to service. Even the most recent medical records submitted by the Veteran do not provide additional information about her pseudotumor cerebri and fail to show that this condition is secondary to her lumbar strain. 

The lack of a nexus between her current diagnosed pseudotumor cerebri and her period of military service is the basis for the continued denial of her claim. A veteran must first present new and material evidence in order to reopen a previously and finally denied claim before the Board is required to provide an examination and obtain a medical opinion. 38 C.F.R. § 3.159(c)(4)(iii). As the Veteran has not submitted new and material evidence to reopen the claim for service connection for a pseudotumor cerebri, an additional VA examination and medical opinion is not required. 


ORDER

The petition to reopen the claim of service connection for lumbosacral strain, by history with congenital scoliosis, is denied.

The petition to reopen the claim of service connection for pseudotumor cerebri with right eye visual loss, to include as secondary to lumbosacral strain, by history with congenital scoliosis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


